Title: From James Madison to James Monroe, 31 July 1815
From: Madison, James
To: Monroe, James


                    
                        
                            Dear Sir
                        
                        Montpelier July 31. 1815
                    
                    The rider bringing me the mail of this morning, is accompanyed by one who goes on to you. Perc[i]eving that his bag is entirely empty, I send a few of the newspapers which contain all the latest news. The communications from Detroit will put you in possession of the arrangements made by Col: But. on the subjects of Malden, Mackinac, & Isle au bois blanc. He appears to merit the character he bears, of one of our most capable officers. I am not eno’ acquainted with his military services to compare him with the Cols. retained; But he seems to be entitled to consideration at least, in filling vacanc[i]es wch. may occur. Be so good as to return the communications to the Dept. of war, under cover to Capt: Graham. Yrs
                    
                        
                            James Madison
                        
                    
                